MARY'S OPINION HEADING                                           




NO. 12-03-00187-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



RICKEY DALE HESTER,§
	APPEAL FROM THE SECOND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	CHEROKEE COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 44.3.   Appellant was sentenced on May 28, 2003.  Thereafter, on
June 15, 2003, Appellant filed a notice of appeal that failed to contain the trial court's certification
as required by Texas Rule of Appellate Procedure 25.2(c)(3)(B).
	On July 22, 2003, Appellant was notified pursuant to Texas Rule of Appellate Procedure 37.1
that the notice of appeal was defective for failure to comply with Rule 25.2(c)(3)(B).  He was further
notified that unless he filed a corrected notice of appeal on or before August 21, 2003, the appeal
would be referred to the court for dismissal. Tex. R. App. P. 42.3.   
	The deadline specified in the notice to Appellant has passed, and Appellant has failed to
correct his defective notice of appeal.  Accordingly, the appeal is dismissed for failure to comply
with the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered August 29, 2003.
Panel consisted of Worthen,C.J., Griffith, J., and DeVasto, J.



(DO NOT PUBLISH)







COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


AUGUST 29, 2003


NO. 12-03-00187-CR


RICKEY DALE HESTER,

Appellant

V.

THE STATE OF TEXAS,

Appellee





  Appeal from the Second Judicial District Court
  of Cherokee County, Texas. (Tr. Ct. No. 13076)







			THIS CAUSE came to be heard on the appellate record, and the same being
inspected, because it is the opinion of this Court that the appeal should be Dismissed, it is hereby
ORDERED, ADJUDGED and DECREED by the court that the appeal be Dismissed in
accordance with the opinion of this Court; and that this decision be certified to the court below for
observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.

THE STATE OF TEXAS

M A N D A T E

TO THE SECOND JUDICIAL DISTRICT COURT OF CHEROKEE COUNTY,
GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 29th
day of August, 2003, the cause upon appeal to revise or reverse your judgment between

RICKEY DALE HESTER, Appellant


NO. 12-03-00187-CR and Tr. Ct. Case Number 13076


Opinion by Per Curiam.


THE STATE OF TEXAS, Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came to be heard on the appellate record, and the same being inspected,
because it is the opinion of this Court that the appeal should be Dismissed, it is hereby
ORDERED, ADJUDGED and DECREED by the court that the appeal be Dismissed in
accordance with the opinion of this Court; and that this decision be certified to the court below for
observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk